DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 08/10/2022, has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 08/10/2022, is acknowledged.  
Claims 1, 2, 6 are pending in this action.  Claims 3-5 have been cancelled previously.  Claims 1, 6 have been amended.  Claims 1, 2, 6 are currently under consideration.  
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IB2018/051597, filed March 12, 2018, which claims benefit of foreign priority to IN 201721008648, filed March 13,2017.

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Rejections - 35 USC § 112(1)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly amended independent claims 1 and/or 6 disclose an immediate release oral suspension comprising mycophenolate mofetil, glycerin and excipient.  
In the present case, the limitation "immediate release oral suspension” does not have any support in the original specification.  To this point, it is noted that the instant specification teaches oral suspensions with improved stability and palatability and comprising a high dose of active ingredient.  Instant specification (i) provides no information regarding a drug release rate in disclosed suspensions;  (ii) does not teach or even suggest any characterization of drug release (e.g., immediate/fast/rapid, controlled, etc.); (iii) does not teach how to control drug release from said suspensions/formulations.  Therefore, the newly introduced limitation “immediate release oral suspension” constitute a new matter.  
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al., US 2016/0228379 (hereinafter referred to as Kumar).
Kumar teaches extended release suspensions that include:  (i) mycophenolate mofetil as an active ingredient (Claims 1, 11; Para. 0077);  and (ii) a suspension base comprising (Para. 0074) a pharmaceutically acceptable vehicle (e.g., aqueous vehicle; Para. 0075); one or more osmogents such as glycerin, sorbitol, xylitol, mannitol, propylene glycol, etc. (Claims 1, 3, 7; Para. 0086); and one or more pharmaceutically acceptable excipients such as suspending agents, wetting agents, preservatives, buffering agents, flavoring agents, sweeteners, etc. (Claim 12; Para. 0087-0098).  
Kumar also teaches that said suspensions may further include an immediate release component of the active ingredient in the form of a powder, a pellet, a bead, a spheroid, or a granule (Para. 0078).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US 2016/0228379 (hereinafter referred to as Kumar), in view of Lidgate et al., US 5,688,529 (hereinafter referred to as Lidgate).
The teaching by Kumar is outlined above.  Kumar also teaches a method of preparation of extended release suspensions comprising an active agent, e.g., mycophenolate mofetil, and a suspension base, wherein said method includes (Claim 13; Para. 0038, 0039; 0046, 0047; 0053, 0054):  (a) dissolving one or more osmogents and pharmaceutically acceptable excipients into a pharmaceutically acceptable vehicle to form a suspension base; and further (b) dispersing said active agent in the suspension base of step a) to obtain the suspension composition.  
Kumar does not specifically teach the mixing components in a sequence as instantly claimed in claim 6.  
Lidgate teaches high dose aqueous oral suspensions comprising (Claims 1-5; Title; Abstract; Col. 2, Ln. 22 – Col. 3, Ln 20; Col. 4, Ln. 39 - Col. 6, Ln. 54): 7.5-30 wt% of mycophenolate mofetil, that also may include:  (i) a suspension agent such as xanthan gum, microcrystalline cellulose, colloidal silicon dioxide, sodium carboxymethyl cellulose, etc. (Col. 4, Lns. 48-62);  (ii) a wetting agent such as lecithin (e.g., soy lecithin), poloxamer, etc. (Col. 4, Lns.63-67);  (iii) a sweetener such as sorbitol, xylitol, mannitol, sucrose, fructose, aspartame, etc. (Col. 5, Lns. 1-16);  (iv) a flavoring agent such as mint, strawberry, cherry, orange, berry, grape, etc. (Col. 5, Lns. 17-27);  (v) a buffering agent such as citric acid, sodium citrate, sodium phosphate dibasic, etc. (Col. 5, Lns. 28-31);  and (vi) an antimicrobial agent such as methyl paraben, sodium methyl paraben, sodium benzoate, propyl paraben, potassium sorbate, etc. (Col. 5, Lns. 32- 38).  Lidgate further teaches a method of preparation of said oral suspensions by mixing components in a sequence for providing stable suspensions (Col. 13, Ln. 58 - Col. 18, Ln. 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparation as taught by Lidgate, preparing suspensions taught by Kumar.  One would do so with expectation of beneficial results, because Lidgate teaches that said approach/method can be used for providing stable high dose aqueous oral suspensions comprising mycophenolate mofetil .  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0005722 - teaches stable suspensions suitable for oral administration and comprising a high concentration of mycophenolate mofetil in combination with suspending agents and other additives (Claims 1-9; Abstract; Title; Para. 0012-0028, 0048-0053).
US 2014/0371242 – teaches oral suspensions comprising 0.5-5 mg/ml of azathioprine and a suspending vehicle that may include methyl paraben, propyl paraben, potassium sorbate, citric acid, sodium phosphate dibasic, microcrystalline cellulose, sodium carboxymethyl cellulose, xanthan gum, simethicone (antifoaming agent), glycerin, sorbitol, potassium sorbate, water, flavor, color/dye and combinations thereof.
Kennedy et al.  Stability of cyclophosphamide in extemporaneous oral suspensions.  Ann. Pharmacother.  2010; 44(2):295-301 -  teaches oral cyclophosphamide suspensions in simple syrup and in Ora-Plus vehicles (Pages 297-300).
Reding et al.  Efficacy and pharmacokinetics of tacrolimus oral suspension in pediatric liver transplant recipients.  Pediatr. Transplant. 2002, 6(2):124-126 - teaches  oral suspensions comprising tacrolimus, simple syrup and Ora-Plus vehicles that is stable at 24-26°C for at least 56 days (Page 124).

Response to Arguments
Applicant's arguments, filed 08/10/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to address newly introduced amendments and to clarify the position of the examiner.
Applicant is advised to clarify claim language, the structure of the claimed suspensions and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615